DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-20, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 2014/0282192 A1) in view of Lior (US 2015/0019523 A1).

With respect to claims 1, 19, and 20, Grossman discloses 
a method, a device, and a non-transitory computer-readable medium (abstract: discloses a computerized system and method that creates implicit content on a mobile device) 
comprising, by a client application (¶ 0033: discloses content creation apps 132 and a media organization app 134) executed by at least one hardware processor of a mobile device (¶ 0033: discloses a processor 120 for processing instructions and data for the device 100): 
switching from a normal mode to an event mode (¶ 0083-0084: discloses the method begins at step 810 during which a user selects a particular mode to be used to monitor the sensors of the mobile device.) for a predefined event that is associated with an event time and an event location (¶ 0083-0084: discloses once the mode is established the processor will monitor the sensors of the mobile device looking for a triggering event.); and, during the event mode (¶ 0040, 0083-0084: discloses if the processor detects a trigger the processor will record data from the sensors. For instance, the use of the media organization app 134 may record the GPS location and the current event.), 
automatically uploading media captured by the mobile device to a remote platform over at least one wireless network in a background of the mobile device. (¶ 0093: discloses the data could be uploaded continuously to a remote media organization server 180 in the background while the mobile device is performing other tasks.)
Grossman does not explicitly disclose the limitations of comparing a location of the mobile device to the event location, and, while the location of the mobile device is within a predetermined distance from the event location
In the same field of endeavor, the Lior reference is related to a system application program for controlling the ability of user devices to upload media for an event to a server. (¶ 0010)
comparing a location of the mobile device to the event location (¶ 0010, 0052: discloses the user device determines and transmits to the server the location coordinates of the user device.  These coordinates are compared to the coordinates for the venue.), and, while the location of the mobile device is within a predetermined distance from the event location (¶ 0010, 0052: discloses determining the user device is at the location of the event or within a predefined radius from the location)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Grossman to include the step of comparing a location of the mobile device to the event location, and, while the location of the mobile device is within a predetermined distance from the event location, as disclosed by Lior to achieve the claimed invention.  As disclosed by Lior, the motivation for the combination to provide the benefit of controlling the upload of photo and videos during the event only when it has been confirmed that the guest is actually at the location of the event and is an attendee. (¶ 0052)


With respect to claim 2, Grossman does not explicitly disclose the method of Claim 1, further comprising, by the client application, before switching from the normal mode to the event mode, prompting a user to grant permission for the client application to automatically upload media.
However, Lior discloses:
 (¶ 0010-0011, 0052: discloses the system application program includes a media sharing module for controlling the ability of user devices to upload media from the event to the server. The application program causes the server to query the user devices.  The query requests the user device to invoke its location identification. If a guest’s user device is determined to be in the vicinity of the venue the application program sends a signal to the user device that enables operation of the media sharing module that resides in the guest user’s device.  The media sharing module in the user device enables photos, videos, and audiovisual media captured by the to be transmitted directly and automatically to the server.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system and method of Grossman to include the step for further comprising, by the client application, before switching from the normal mode to the event mode, prompting a user to grant permission for the client application to automatically upload media, as disclosed by Lior to achieve the claimed invention.  As disclosed by Lior, the motivation for the combination would have been to implement the features of the media sharing module which provides the benefit of permitting the user device to capture and upload media. (¶ 0010-0011, 0052) 

With respect to claim 3, the combination of Grossman and Lior discloses the method of Claim 1, 
wherein the event location comprises Global Positioning System (GPS) coordinates (¶ 0010: Lior discloses coordinates are compared to the coordinates for the venue stored in a database to determine if the user is at or in the vicinity of the venue.), and wherein the predetermined distance comprises a radius from the GPS coordinates. (¶ 0010, 0052: Lior discloses determining if user device is within a predefined radius from the location.) 

With respect to claim 4, the combination of Grossman and Lior discloses the method of Claim 1, 
further comprising, by a server application executed by at least one hardware processor of a remote platform (¶ 0087: Grossman discloses clustering content 140 into content clusters using a media organization server 180):
generating a content item representing the predefined event; and, during the predefined event (¶ 0087-0093: Grossman discloses at step 950 the content 140 and relevant data are clustered together.), 
receiving a plurality of media, automatically uploaded by a plurality of the client application executing on a plurality of mobile devices (¶ 0087-0093: Grossman discloses requesting to the media organization server for any predefined events related to times and locations that have been created by organizations to which the current user belongs or for events and calendar items from members of the user’s friend grouping.), and 
automatically adding the plurality of media to the content item. (¶ 0087-0093: Grossman discloses automatically creating content clusters.)

With respect to claim 5, the combination of Grossman and Lior discloses the method of Claim 4, further comprising, by the server application, after generating the content item and before the event time (¶ 0044: Grossman discloses the media organization server can include predefined event information 187.), sending invitations to the predefined event to a plurality of users of a social networking site. (¶ 0044: Grossman discloses the predefined events are made available to specific users who are invited to share the event information. An organization can create its own predefined events and make that event information available to users that are associated with the organization. Information about organizations and their membership is stored in the memory of the media organization server.)

With respect to claim 6, Grossman does not explicitly disclose the method of Claim 5, further comprising: 
However, Lior discloses:
by the server application, after sending the invitations, receiving one or more acceptances from the plurality of users of the social networking site (¶ 0008: discloses the invitee may select a response control indicating that he will attend. If the response is an acceptance of the invitation the application causes the invitee to be added to a guest list.); and,
 by the client application executing on a mobile device of each of the plurality of users from which one of the one or more acceptances was received, automatically switching from the normal mode to the event mode at a start of the event time. (¶ 0010-0011: Lior discloses the system application program determines at the time of the event which of the attendees who accepted the invitation actually are present…the application program sends a signal to the user device that enables operation of the portion of the media sharing module that resides in the guest user device.  The media sharing module in the user device enables photos, videos, and audiovisual media captured by the attendee’s device together with metadata identifying the media to be transmitted directly and automatically to the server.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system and method of Grossman to include the features for by the server application, after sending the invitations, receiving one or more acceptances from the plurality of users of the social networking site and by the client application executing on a mobile device of each of the plurality of users from which one of the one or more acceptances was received, automatically switching from the normal mode to the event mode at a start of the event time, as disclosed by Lior to achieve the claimed invention.  As disclosed by Lior, the motivation for the combination would have been to provide the benefit of enabling invited attendees to capture and upload media from the event. (¶ 0052)

With respect to claim 7, the combination of Grossman and Lior discloses the method of Claim 4, further comprising, by the server application: 
receiving a plurality of other media manually uploaded in association with the predefined event (¶ 0087-0093, 0123: Grossman discloses searching for locally stored predefined events and calendar items that had been previously downloaded from the media organization server or shared by a peer-to-peer sharing system from other users.); and 
adding the plurality of other media to the content item. (¶ 0087-0093, 0123, 0131: Grossman discloses the content 140 and the relevant data from steps 925-940 are clustered together.)


With respect to claim 9, the combination of Grossman and Lior discloses the method of Claim 4, further comprising, by the server application, publishing the content item such that the content item is accessible to a plurality of users of a social networking site. (¶ 0130: Grossman discloses new content items that are clustered and associated with events are then shared according to the sharing options selected in step 1825.) 

With respect to claim 11, the combination of Grossman and Lior discloses the method of Claim 4, further comprising, by the server application, generating a graphical user interface that comprises a virtual map representing the event location (¶ 0107, 0135: Grossman discloses the method creates a map based on the location information found in the events.), wherein the virtual map comprises, for each of one or more of the plurality of media, a representation of that media at a location at which that media was captured. (¶ 0138-0139: Grossman discloses the timeline, map, and formatted content for an event are displayed to the viewer.)

With respect to claim 12, the combination of Grossman and Lior discloses the method of Claim 11, 
wherein the graphical user interface (¶ 0106: Grossman discloses interface 1300) comprises a time slider (¶ 0109: Grossman discloses current time marker 1326), and 
wherein the method further comprises, by the server application, in response to movement of the time slider by a user, transitioning from a first time to a second time by removing representations of the plurality of media that were captured at the first time from the virtual map and adding representations of the plurality of media that were captured at the second time to the virtual map. (¶ 0109-0110: Grossman discloses to change an event being viewed a user is allowed to drag the time marker 1326 along the timeline 1320.  The marker will only stick on the timeline at time periods that define a particular event…movement of the time marker will cause a corresponding movement of the location marker.)

With respect to claim 13, the combination of Grossman and Lior discloses the method of Claim 1, further comprising, by the client application, receiving a first user operation (¶ 0083-0084: Grossman discloses a trigger event), wherein the switch from the normal mode to the event mode is performed in response to the first user operation. (¶ 0083-0084: Grossman discloses a user selects a particular mode to be used to monitor the sensors of the mobile device. Once the mode is established the processor will monitor the sensors of the mobile device looking for a triggering event.  The sensors to be monitored and the triggering event will be determined by the selected monitoring mode.)

With respect to claim 14, the combination of Grossman and Lior discloses the method of Claim 13, further comprising, by the client application: receiving a second user operation (¶ 0083-0084: Grossman discloses a trigger event); and, in response to the second user operation, switching from the event mode to the normal mode. (¶ 0083-0084: Grossman discloses changing between record modes based on a trigger event.)

With respect to claims 17 and 18, Grossman does not explicitly disclose the method of Claim 1, 
However, Lior discloses:
further comprising, by the client application, during the event mode, displaying an event-recording screen on a display of the mobile device, wherein the event-recording screen comprises one or more inputs for inputting event information (¶ 0052: discloses as the media upload module is enabled the user device is caused to display a location user interface for use by the attendees at the event. The location interface includes a photo control that operates to control the camera system of the user device to capture a video.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Grossman, to include the features of an event-recording screen, as disclosed by Lior to achieve the claimed invention.  As disclosed by Lior, the motivation for the combination would have been to implement the location interface for the benefit of capturing and uploading of photos or videos during the scheduled time for the event. (¶ 0052)

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 2014/0282192 A1) in view of Lior (US 2015/0019523 A1) in further view of Libich (US 2011/0167069 A1).

With respect to claim 8, the combination of Grossman and Lior does not explicitly disclose the method of Claim 4,
In the same field of endeavor, the Libich reference is related to a process comprising steps for accepting a new media object. (Fig.2)
 further comprising, by the server application, prior to adding the plurality of media to the content item, performing one or more image-processing algorithms on the plurality of media to flag inappropriate content. (Fig. 2, ¶ 0091, 0093: discloses the live recording is verified to ensure that the recording conforms to community standards such as the exclusion of offensive or profane material.  The live recording may be analyzed using object tracking and/or recognition.  The analysis may be used to flag inappropriate media and the verification is exclusively computational.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clustering techniques of Grossman and Lior to include the steps for prior to adding the plurality of media to the content item, performing one or more image-processing algorithms on the plurality of media to flag inappropriate content, as disclosed by Libich to achieve the claimed invention.  As disclosed in Libich, the motivation for the combination would have been to implement the analysis to ensure the new media object conforms to community standards. (¶ 0091)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 2014/0282192 A1) in view of Lior (US 2015/0019523 A1) in further view of Morley (US 2017/0017397 A1).

With respect to claim 10, the combination of Grossman and Lior discloses the method of Claim 9, further comprising, by the client application executing on each of the plurality of mobile devices, not storing the uploaded media from local memory of the mobile device. (¶ 0036: Grossman discloses the locally stored explicit media content may be temporary in nature with permanent storage provided on the cloud server.)
The combination of Grossman and Lior does not explicitly disclose after the content item has been published, automatically deleting the uploaded media from local memory of the mobile device.
In the same field of endeavor, the Morley reference is related to techniques for dynamically managing photographs, videos, and other types of media content received by a user device. (¶ 0012)
after the content item has been published (¶ 0013: discloses uploading the media content to a social networking service.), automatically deleting the uploaded media from local memory of the mobile device. (¶ 0013, 0016: discloses deleting the media content from a local storage of the user device.  The user device may determine a storage strategy and proceed to execute the storage strategy.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage rules in the combination of Grossman and Lior to include the storage strategy of deleting the media content from a local storage of the user device, as disclosed by Morley to achieve the claimed invention.  As disclosed by Morley, the motivation for the combination would have been to implement the storage strategy which would provide the benefit of allowing the user device to intelligently conserve local storage resources.  (¶ 0016)

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 2014/0282192 A1) in view of Lior (US 2015/0019523 A1) in further view of Dykeman (US 2013/0170819 A1).

With respect to claim 15, the combination of Grossman and Lior does not explicitly discloses the method of Claim 1,
In the same field of endeavor, the Dykeman reference is related to systems and methods for remotely managing recording setting based on a geographical location of a user. (abstract)
 further comprising, by the client application: during the event mode, determining whether or not the location of the mobile device has been outside the predetermined distance from the event location for a predetermined amount of time (¶ 0005, 0053: discloses the mobile device may determine that the user has left the premises and the current time is near the scheduled end time of the video corresponding to the live event); and, 
when the location of the mobile device has been outside the predetermined distance from the event location for the predetermined amount of time, automatically switching from the event mode to the normal mode. (¶ 0005, 0053: discloses in response to the determination the mobile device may present an option to stop recording the video corresponding to the live event.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Grossman and Lior to include the recording settings as disclosed by Dykeman to achieve the claimed invention.  As disclosed by Dykeman, the motivation for the combination would have been to modify the recording settings when the user loses interest in attending the live event. (¶ 0053)

With respect to claim 16, the combination of Grossman, Lior, and Dykeman discloses the method of Claim 15, further comprising, by the client application, when the location of the mobile device returns to within the predetermined distance from the event location after being outside the predetermined distance from the event location for the predetermined amount of time, automatically switching from the normal mode to the event mode. (¶ 0051: Dykeman discloses the recording setting options generated for display on the mobile device may include an option to extend the recording of the video of the live event. For example, in response to determining the video of the live event is scheduled to end transmission to the other user equipment device in five minutes and in response to determining the user is still within a predetermined range of the venue of the live event, control circuitry 304 may generate for display on the mobile device the recording setting to allow the user to extend the scheduled recording of the video by an automatically determined or user specified amount, such as 30 minutes.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nace (US 8825783 B1) – (abstract: discloses this specification describes technologies relating to recording an event album for sharing through a social network. In general, one aspect of the subject matter described in this specification can be embodied in methods that include receiving a signal indicating a check-in and transmitting a first message including a check-in status update generated at least in part based on the check-in. The methods may further include starting a recording session associated with the check-in and recording media files during the recording session. The methods may further include automatically associating the media files with the check-in. The methods may further include transmitting the media files in one or more additional messages associated with the check-in status update.)

Robinson (US 2014/0156833) – (¶ 0063: discloses the audio and/or video capture device may include an automatic switch configured to toggle between record and interlude modes based upon the occurrence of an activation event. In one aspect of the present invention, audio and/or video capturing device is powered up and engaged in a "watch mode", in anticipation of an activation event, such event preferably suggesting the occurrence of something of interest to be captured and shared with recipients, via the method and system of the invention. In another preferred aspect, audio and/or video capturing device is powered up and engaged in a "record mode", in anticipation of an activation event, such event preferably suggesting the occurrence of something of interest to be captured and shared with recipients, via the method and system of the invention. In the event of any of the activation events, it is assumed that: 1) data to be transmitted by the processor, in the device to the server; 2) the server will convey notification (for example by text message, email, social media notice etc. . . . ) that data (whether in video form, audio form or a combination thereof) is available for live streaming or acquiring later i.e. missed content can be viewed/heard at a future point in time and/or saved)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629